   Case 18-00809-SMT   Doc 26   Filed 01/09/19 Entered 01/09/19 09:20:45   Desc Main
                                Document Page 1 of 3
The document below is hereby signed.

Signed: January 8, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge
                          UNTIED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    CHARLES D. ADAMS,                    )     Case No. 18-00809
                                         )     (Chapter 13)
                          Debtor,        )
                                         )     Not for Publication in
                                         )     West’s Bankruptcy Reporter.

              MEMORANDUM DECISION AND ORDER DENYING TEMPORARY
       WAIVER TO FILE CERTIFICATE OF CREDIT COUNSELING, DISMISSING
          THE CASE, AND RETAINING JURISDICTION OVER THE ISSUE OF
    WHETHER THE DEBTOR SIGNED AND AUTHORIZED THE FILING OF THIS CASE

         The debtor, Charles D. Adams, initiated this case by filing

    a voluntary petition on December 21, 2018, accompanied with a

    certificate of prepetition credit counseling evidencing that the

    debtor had completed such credit counseling on April 27, 2018.

    Under 11 U.S.C. § 109(h)(1), a person may not be a debtor if that

    person has not received a certificate of credit counseling within

    180 days prior to the filing of a case in bankruptcy.             The

    certificate of credit counseling provided by the debtor was

    issued 238 days prior to his filing of this case.            The court

    ordered the debtor to file an amended prepetition certificate of

    credit counseling or show cause why this case ought not be
Case 18-00809-SMT   Doc 26   Filed 01/09/19 Entered 01/09/19 09:20:45   Desc Main
                             Document Page 2 of 3


dismissed.    The debtor responded by telling the court that he was

told by the court clerk that he could use the certificate of

credit counseling used in his previous chapter 7 case, Case No.

18-00295.    The debtor also requests that the court permit him to

retake the credit counseling with the same credit counseling

agency, and submit a new certificate.           The court will read this

as a request for a temporary waiver of credit counseling.

      Under § 109(h)(3)(A), the debtor may be excused from filing

a certificate of prepetition credit counseling, and file a

postpetition certificate of credit counseling, if the debtor:

      submits to the court a certificate that—

           (i) describes exigent circumstances that merit a
      waiver of the requirements of paragraph (1);

           (ii)    states that the debtor requested credit
      counseling services from an approved nonprofit budget and
      credit counseling agency, but was unable to obtain the
      services referred to in paragraph (1) during the 7-day
      period beginning on the date on which the debtor made the
      request; and

            (iii)   is satisfactory to the court.

      The debtor’s request does not explain what exigent

circumstances merit a waiver of the prepetition credit

counseling, and the debtor’s response evidences that he did not

request credit counseling that was unavailable during the 7-day

period prior to his filing this case.           The fact that the court

clerk informed the debtor that the certificate from his previous

case would be fine does not obviate the debtor’s duty to check


                                       2
Case 18-00809-SMT                                                                                     Doc 26   Filed 01/09/19 Entered 01/09/19 09:20:45   Desc Main
                                                                                                               Document Page 3 of 3


the law and ensure that his certificate does in fact meet

statutory requirements.                                                                                         Finally, the request is not satisfactory

to the court.                                                                             Accordingly, the debtor does not qualify for a

temporary waiver of the credit counseling and therefore cannot

show that he qualifies as a debtor under 11 U.S.C. § 109(h).

                              The issue of whether the debtor signed and authorized the

filing of the petition remains pending after the dismissal of the

case.                                     Accordingly, the court will retain jurisdiction over the

case and the debtor is still required to appear at the hearing

set for January 11, 2019, at 10:30 a.m.

                              It is

                              ORDERED that the debtor’s request for temporary waiver of

credit counseling is DENIED. It is further

                              ORDERED that the above-captioned case is dismissed and the

clerk shall issue a notice to all creditors that the case has

been dismissed.                                                                                       It is further

                              ORDERED that the court retains jurisdiction over this case

to hear whether the debtor signed and authorized the filing of

the petition, and the debtor shall appear at the hearing set for

January 11, 2019, at 10:30 a.m.

                                                                                                                                   [Signed and dated above.]

Copies to: Debtor (by hand-mailing); Recipients of e-
notifications of filings.




R:\Common\TeelSM\TTD\Orders\109(h)\Order of dismissal - 109(h)_old certificate_Charles Adams_v2.wpd
                                                                                                                         3
